EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Nye on 3/25/21.


Claims 1, 6, 11, 15, and 16 as listed below are currently amended as follows: 
1.	(Currently amended) A chart description system comprising:
a request processing circuit configured to receive a chart description request, wherein the chart description request is associated with an asset;
a storage circuit configured to store a plurality of rules, wherein each rule of the plurality of rules is associated with a respective relevancy score;
a rules application circuit configured to, in response to receiving the chart description request:
retrieve chart data from a chart associated with the chart description request;
determine a set of rules from the plurality of rules stored in the storage circuit; and
determine a set of results by applying each rule in the set of rules to the chart data corresponding to the asset, such that the set of results corresponds to the set of rules;
a rules selector circuit configured to select a subset of results from the set of results by:
removing ones of the set of results that do not satisfy a criterion;
from the set of rules, identifying a first subset of rules that respectively correspond to remaining ones of the set of results;
from the first subset of rules, selecting a second subset of rules having the highest associated relevancy scores; and

a text generation circuit configured to:
obtain narrative text based on the subset of results; and
generate a text description of the chart including the subset of results and corresponding narrative text, wherein the text description describes the chart associated with the chart description request; and
an output circuit configured to transmit the text description to a source of the chart description request.
6.	(Currently amended) The chart description system of claim 1 further comprising a rules administration circuit configured to:
add a new rule to the plurality of rules stored in the storage circuit; and
update a relevancy score of a first rule of the plurality of rules.
11.	(Currently amended) A method comprising:
receiving a chart description request, wherein the chart description request is associated with an asset; and
in response to receiving the chart description request:
retrieving chart data from a chart associated with the chart description request; 
determining a set of rules from a plurality of rules stored in a storage circuit, wherein each rule of the plurality of rules is associated with a respective relevancy score;
determining a set of results by applying each rule in the set of rules to the chart data associated with the asset, such that the set of results corresponds to the set of rules;
removing ones of the set of results that do not satisfy a criterion, wherein the criterion is associated with a true outcome;
identifying a first subset of rules from the set of rules that respectively correspond to remaining ones of the set of results;
selecting a second subset of rules from the first subset of rules, wherein the second subset of rules comprise rules having the highest associated relevancy scores;

setting the identified results as a subset of results;
obtaining narrative text based on the subset of results;
generating a text description of the chart including the subset of results and corresponding narrative text, wherein the text description describes a chart associated with the chart description request; and
transmitting the text description to a source of the chart description request.
15.	(Currently amended) A method comprising:
receiving a chart description request, wherein the chart description request is associated with an asset;
in response to the chart description request including an image of a chart, determining an identifier by performing optical character recognition on the image and obtaining chart data based on the identifier;
determining whether historical data associated with the identifier is available;
in response to determining that the historical data associated with the identifier is available, retrieving the historical data associated with the identifier;  
in response to determining that the historical data associated with the identifier is not available, extracting the historical data associated with the identifier from the image; and
in response to receiving the chart description request:
determining a set of rules from a plurality of rules stored in a storage circuit, wherein each rule of the plurality of rules is associated with a respective relevancy score;
determining a set of results by applying each rule in the set of rules to the chart data and the historical data associated with the identifier;
selecting a subset of results from the set of results, wherein the selection of the subset of results is based on the relevancy scores of the rules associated with the set of results;
generating a text description based on the subset of results, wherein the text description describes a chart associated with the chart description request; and 
transmitting the text description to a source of the chart description request.

adding a new rule to the plurality of rules stored in the storage circuit; and
updating a relevancy score of a first rule of the plurality of rules.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.
/JASON T EDWARDS/              Examiner, Art Unit 2144